                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Rosetta Nixon o/b/o Debra Belin,    )
                                    )
                    Plaintiff,      )
                                    )               Civil Action No. 4:18-cv-02309-TMC
      v.                            )
                                    )                             ORDER
                1
Andrew M. Saul,                     )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
___________________________________ )

       Plaintiff Rosetta Nixon brought this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

claim for Supplemental Security Income (“SSI”) pursuant to the Social Security Act. (ECF No. 1).

This matter is before the court for review of the Report and Recommendation (“Report”) of the

United States Magistrate Judge, made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil

Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 16). The Report recommends that the court reverse the

Commissioner’s decision denying Nixon’s claim for SSI benefits and remand for further

administrative action. Id. at 20. On December 31, 2019, the Commissioner filed a notice of intent

not to file any objections to the Report. (ECF No. 18). Plaintiff, who is represented by counsel,

has not filed objections to the Report.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Fed. R. Civ. P. 25(d), he is automatically substituted for Defendant Nancy A. Berryhill, who was
the Acting Commissioner of Social Security when this action was filed.
the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 16), which is incorporated herein by reference. The Commissioner’s

final decision is REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative review as set forth in the Report. (ECF No. 16).

         IT IS SO ORDERED.


                                                             s/Timothy M. Cain
                                                             United States District Judge

Anderson, South Carolina
January 7, 2020




                                                 2
